Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 12/29/2021, the amendment/reconsideration has been considered.  Claims 1, 3-7, 9-12 and 21 are pending for examination.  Clams 13-20 were previously withdrawn from consideration.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
 (A)	Rejection under 35 U.S.C. 112
Issue 1: The applicant argues (on pages 7-9) with respect to claim 1 that the claimed limitation regarding “obtaining, by a client computing device…a set of content…, wherein the set of content includes …additional executable code to generate a set of requests…the executable code includes one or more internet protocol (IP) addresses associated with one or more points of presence (POP) of the service provider” is supported by the originally filed application because para. [0037]-[0038] discloses “In one embodiment, the request of a resource can also correspond to a GET request transmitted by the client computing device 102 to an IP address associated with CDN service provider 106.”
Examiner respectfully disagrees.  The Applicant’s cited paragraphs do not support that the executable code itself includes the recited one or more IP addresses, because the scope of the cited paragraphs merely indicate that by executing the executable code requests can be generated, wherein a request can be a GET request transmitted to an IP Address.  There is nothing in the cited paragraphs that 
Issue 2: The applicant argues with respect to claim 1 that the claimed limitations are definite.
Examiner respectfully disagrees.  See Examiner’s explanation in the rejection section.
(B)	Rejection under 35 U.S.C. 102/103
Issue 1: The applicant asserts (on page 10) with respect to independent claim 1 that Baumback fails to teach amended claim limitations of claim 1, i.e., “obtaining, by a client computing device responsive to a request for a Web page, a set of content for processing by the client computing device to display the Web page, wherein the set of content includes embedded resource identifiers and additional executable code to generate a set of requests to a service provider, wherein the executable code includes one or more internet protocol (IP) addresses associated with one or more points of presence (POP) of the service provider for receipt of individual requests.” 
Examiner respectfully disagrees.  Because Applicant did not particularly point out any alleged difference(s) between Baumback and specific limitations(s), see Examiner’s citation and explanation in the rejection section.  It is to be noted that Examiner’s rejection is based on her interpretation stated in the rejection section below.
Issue 2: The applicant’s argument (on page 10) with respect to dependent claims 3 and 6 are based on Applicant’s assertion regarding independent claim 1.  See Examiner’s response above.
Issue 3: The applicant assets (on pages 10-11) with respect to independent claim 7 that Baumback fails to teach the amended limitations.
Examiner respectfully disagrees.  Because Applicant did not particularly point out any alleged difference(s) between Baumback and specific limitations(s), see Examiner’s citation and explanation in 
Issue 4: The applicant’s argument (on page 11) with respect to dependent claims 9, 10 and 12 is based on Applicant’s assertion regarding independent claim 7.  See Examiner’s response above.
Issue 5: The applicant’s argument (on pages 11-12) with respect to independent claim 1 that the combination of Dazzi and Huang fails to teach the amended limitations.
Examiner respectfully disagrees.  Because Applicant did not particularly point out any alleged difference(s) between the combination of the references and specific limitations(s), see Examiner’s citation and explanation in the rejection section.  It is to be noted that Examiner’s rejection is based on her interpretation stated in the rejection section below.
Issue 6: The applicant’s argument (on page 12) with respect to dependent claims 3 and 6 are based on Applicant’s assertion regarding independent claim 1.  See Examiner’s response above.
Issue 7: The applicant assets (on page 12) with respect to independent claim 7 that the combination of Dazzi and Huang fails to teach the amended limitations.
Examiner respectfully disagrees.  Because Applicant did not particularly point out any alleged difference(s) between the combination of Dazzi and Huang and specific limitations(s), see Examiner’s citation and explanation in the rejection section.  It is to be noted that Examiner’s rejection is based on her interpretation stated in the rejection section below.
Issue 8: The applicant’s argument (on page 13) with respect to dependent claims 9, 10 and 12 is based on Applicant’s assertion regarding independent claim 7.  See Examiner’s response above.
Issue 9: The applicant’s argument (on page 13) with respect to independent claim 21 that the combination of Dazzi and Huang fails to teach the amended limitations.
Examiner respectfully disagrees.  Because Applicant did not particularly point out any alleged difference(s) between the combination of the references and specific limitations(s), see Examiner’s 
Issue 10: The applicant’s argument (on pages 13-14) with respect to dependent claims 5 and 11 is based on Applicant’s assertion regarding independent claims 7 and 1.  See Examiner’s response above.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 3-7 and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1, limitation 1, recites “obtaining, by a client computing device responsive to a request for a Web page, a set of content for processing by the client computing device to display the Web page, wherein the set of content includes embedded resource identifiers, and additional executable code to generate a set of requests to a service provider, wherein the executable code includes one or more IP (IP) addresses associated with a point of presence (POP) of the service provider for receipt of individual requests."  
This limitation does not find support in the originally filed application.  For example, the originally filed application discloses, at paragraph [0036], “With reference now to FIGURE 4A, upon receipt of the requested content, including the embedded resource identifiers and the executable code previously provided by the CDN service provider 106, the client computing device 102 processes the received information in a manner that causes the client computing device 102 to request embedded resource previously provided by the CDN service provider 106 from the CDN service provider 106. In accordance with an embodiment utilizing the hypertext transfer protocol ("HTTP"), the request of a resource can correspond to a GET request transmitted by the client computing device 1 02 to an IP address associated with CDN service provider 106. Although not illustrated in FIGURE 4A, the client computing device 102 would first issue a DNS query for the embedded resource previously provided by the CDN service provider 102, which if properly resolved, would include the identification of the above mentioned IP address associated with the CDN service provider 106. One skilled in the relevant art will appreciate that the resolution of the DNS query may involve multiple DNS queries to either the content provider 104 or CDN service provider 106.”
As shown in the disclosed paragraph above, although the client’s request of resource may be a GET request containing an IP address, such IP address was not disclosed to be included in the executable code in the original set of contents.  Instead, the IP address is subsequently obtained by issuing a DNS query for the embedded resources previously provided by the CDN service provider.  
.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1, 3-7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, limitation 1, recites “obtaining, by a client computing device…a set of content…, wherein the set of content includes …additional executable code to generate a set of requests…the executable code includes one or more internet protocol (IP) addresses associated with one or more points of presence (POP) of the service provider."  Because this limitation conflicts with the specification (see explanation in the 112(1) rejection above), the scope of the limitation cannot be definitely determined.  Applicant is required to clarify.  For the sake of the examination, Examiner interprets in light of the specification that, 1) the IP address is NOT contained in the executable code of the set of content for display on the client computing device, but instead is provided in a response to a DNS query, and 1) the executable code is not displayed.  Claims 3-7 and 9-12 are similarly rejected. 
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

10.	Claims 1, 3-4, 6-7, 9-10 and 12 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Baumback et al (US 2011/0302304).
As to claim 7, Baumback discloses a system comprising:
at least one client computing device that is operative, responsive to a request for a Web page (see [0035]) to:
obtain a set of content for processing by the at least one client computing device to display the Web page, wherein the set of content includes embedded resource identifiers and additional executable code to generate a set of requests to a service provider, wherein the executable code  includes one or more internet protocol (IP) addresses associated with a point of presence (POP) of the service provider for receipt of individual requests (see 112 rejection and Examiner’s interpretation above regarding IP address.  See [0001] and [0003], obtaining a "web page" indicates obtaining a set of content for display, including embedded resource identifiers for requesting "additional resource of the web page, ... , In tum, software on the client computing devices, such as a browser application, typically processes embedded resource identifiers to generate requests for the content ... the embedded resource reference a computing device associated with the content provider such that the client computing device would transmit the request for the additional resource to the referenced content provider computing devices" wherein executable code is implied in order to dynamically generate the requests.  See also [0035]-[0036]);
generate first and second requests for content based on an execution of the executable code to generate a set of requests to the service provider, wherein the first and second requests are each 
determine, at the client computing device, latency for each of the first and second requests (see 112 rejection and Examiner’s interpretation above regarding IP address.  See figures 1-4, Client A: "Performance Measurement Component"; [0018], "Additionally, client computing device can collect latency information associated with the client computing device's initiation of a resource request and receipt of the resource responsive to the request").
As to claim 1, see citation in rejection to claim 7 above.
As to claim 9, Baumback discloses the system as recited in Claim 7, wherein each request is configured to be received by separately identifiable POPs of the service provider (It is to be noted that "each request" can be interpreted broadly as any request, without having to be related to first or second request referenced in claim 7. This is because the claim language does not require a specific relationship.  See citation in rejection to claim 7, wherein the embedded resource identifiers can be multiple identifiers).
As to claim 3, see similar rejection to claim 9.
As to claim 10, Baumback discloses the system as recited in Claim 7, wherein each request is configured to be received by a same identifiable POP of the service provider (see citation in rejection to claim 7 above. It is to be noted that "each request" can be interpreted broadly as any request, without having to be related to the first request or the second request referenced in claim 7, wherein the 
As to claim 4, see similar rejection to claim 10.
As to claim 11, Baumback discloses the system as recited in Claim 7, wherein the at least one client computing device is further operative to transmit the determined latencies from the client computing device to the service provider ([0044], "the client computing component 104 of the client computing device 102 provide the identified performance metric information together with the associated record identifiers of the requested resource to the metric processing component 118 of the processing device 116 via the communication network 114").
	As to claim 5, see similar rejection to claim 11.
As to claim 12, Baumback discloses the system as recited in Claim 7, wherein the service provider corresponds to a content delivery network service provider (see citation in rejection to claim 7, since the service provider delivers content).
	As to claim 6, see similar rejection to claim 12.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12.	Claims 1-4, 6-10, 12 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dazzi (US 20110191445) in view of Huang (US 20100088405).  
As to claim 7, Dazzi discloses a system comprising:

obtain a set of content for processing by the at least one client computing device to display the Web page, wherein the set of content includes embedded resource identifiers and additional executable code to generate a set of requests to a service provider, wherein the executable code  includes one or more internet protocol (IP) addresses associated with a point of presence (POP) of the service provider for receipt of individual requests (see 112 rejection and Examiner’s interpretation above.  See [0028]; Figure 2, multiple POPs, [0035], “a URL that includes the address of the media content on the streaming and/or storage tiers 238, 236 may be sent to media content providers 102 for placement on their websites 104...receive a hypertext transfer protocol (HTTP) GET request from a client 110 at a URL corresponding to the media content address for a specific portion of the media content.  For example, a client might request a specific set of 100 bytes of a media content file located at a specific URL…. The URL may be directly translated into the media content address without look up…one or more streaming servers on a streaming tier 238a may stream the requested media content…Additionally, media content may be streamed from multiple POPs 232a-n”.”
See [0038], “The intelligent client may have embedded addresses (e.g., URLs, IP addresses) that indicate an address for accessing the POP, the steaming tier and /or storage tier. … the embedded addresses may be updated dynamically and transmitted to all intelligent clients in the network when and if an additional server or cluster is added to the storage structure… The client 410 may request and receive media content from multiple streaming servers 464a-n or multiple POPs in order to sustain a sufficient bit rate and throughput such that the media content may be displayed with a good quality of service”.  The web browser executes executable codes contained in webpages);
generate a first request for content based on an execution of the executable code to generate a set of requests to the service provider, wherein the first request is configured to be directed to an IP 
It is to be noted that the claimed two requests are not required to be sent at the same time and can be interpreted as repeating of a request.  Dazzi does not expressly disclose such a repeating step, but see Huang below.
Dazzi does not expressly disclose repeating a request or determine, at the client computing device, latency for each of the first and second requests.  Huang discloses a concept of determining latency for requests (abstract; figures 3-6 ) and also repeating requests ([0046], “some open recursive DNS servers may attempt to contact the measurement domain server multiple times during a retrial, after receiving an error message from the target CDN content server ( e.g., as described in the exemplary method above).”).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Dazzi with Huang. The suggestion/motivation of the combination would have been to add proper data centers (Huang, abstract).
As to claim 1, see similar rejection to claim 7.
As to claim 21, see citation in rejection to claim 7.  Regarding GET commands, specially, see citation in rejection to limitation 1 of claim 7.
As to claim 8, Dazzi-Huang discloses the system as recited m Claim 7, wherein the information to generate a set of requests to the service provider corresponds to executable code executable by a software application associated with the at least one client computing device (see citation in rejection to claim 7 above, the software executed on the client computing device generates the requests). 
	As to claim 2, see similar rejection to claim 8.
As to claim 9, Dazzi-Huang discloses the system as recited in Claim 7, wherein each request is configured to be received by separately identifiable POPs of the service provider (see 112 rejection and 
As to claim 3, see similar rejection to claim 9.
As to claim 10, Dazzi-Huang discloses the system as recited in Claim 7, wherein each request is configured to be received by a same identifiable POP of the service provider (see citation in rejection to claim 7 above. It is to be noted that "each request" can be interpreted broadly as any request, without having to be related to the first request or the second request referenced in claim 7).
As to claim 4, see similar rejection to claim 10.
As to claim 12, Dazzi-Huang discloses the system as recited in Claim 7, wherein the service provider corresponds to a content delivery network service provider (see citation in rejection to claim 7, since the service provider delivers content).
	As to claim 6, see similar rejection to claim 12.
13.	Claims 11 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dazzi-Huang as applied to claim 7 above, and further in view of Koetke et al (US 2004/0098478).
As to claim 11, Dazzi-Huang discloses the claimed invention substantially as discussed in Claim 7, but does not expressly disclose transmit the determined latencies from the client computing device to the service provider.  Koetke discloses a concept of client sending latency information to server (claim 1).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Dazzi-Huang with Koetle.  The suggestion/motivation of the combination would have been to report latency information (Koetke, claim 1).
	As to claim 5, see similar rejection to claim 11.
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/HUA FAN/, J.D., Ph.D.               Primary Examiner, Art Unit 2449